Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Claim Rejections - 35 USC § 103
3.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al., (US 20180101906 A1) in view of Kim Jong Seo, (KR 101628614 B1).

6. 	With respect to claims 1 and 12, McDonald teaches a method for a digital 
signature service based on a block chain of an electronic device, the method comprising:
receiving, by the electronic device, a signature request message (“the first 
request”) corresponding to the block chain through a communication module in a normal OS (¶¶ 0032). 
driving block chain management software in response to receiving the signature request message (¶¶ 0053 “...the secure element 103, 105, 107 in each respective client device 102, 104, 106 stores software application programs 332 that, when executed by one or more processors 310 in the secure element 103, perform operations that establish communications with other client devices 103, 105, 107 and/or one or more of peer processing systems 124, 128, 132 (e.g., across network 140), and that send transactions to peer systems 124, 128, 132, for recording in a block-chain ledger 126, 130, 134 generated and maintained...“).
“transferring the digitally signed message to an application related to a block chain network operating in the normal OS through the block chain management software...”  (¶¶ 0058-0059).
McDonald does not explicitly disclose transferring the signature request message from the normal OS to a secure OS through the block chain management software.

receiving a user authentication input for a digital signature.
creating the digital signature on the signature request message reflecting a private key stored in the electronic device in response to receiving the user authentication input in the secure OS.
“...wherein the secure OS is configured to operate separately from the normal OS under the control of the processor”
However, Seo discloses
transferring the signature request message from the normal OS to a secure OS through the block chain management software (¶¶ 0006, 0010-0012).
configuring a user authentication request screen corresponding to the signature request message through a trusted application being driven in the secure OS to output the user authentication request screen to a display (¶¶ 0010-0012, 0018-0019, 0076).
receiving a user authentication input for a digital signature (¶¶ 0018).
creating the digital signature on the signature request message reflecting a private key stored in the electronic device in response to receiving the user authentication input in the secure OS (¶¶ 0105-0106).
“...wherein the secure OS is configured to operate separately from the normal OS under the control of the processor” (¶¶ 0006, 0010-0012).


7. 	With respect to claims 2 and 13, the combination of McDonald in view of Seo teaches all the subject matter above in claim 12.
Furthermore, McDonald discloses, wherein receiving the signature request message further comprises: transferring the signature request message from a distributed application for accessing the block chain network or the block chain network to the application related to the block chain network in the normal OS, (¶¶ 0032, 0053),  and 
transferring the signature request message from the application related to the block chain network to the secure OS through the block chain management software (¶¶ 0032, 0053).

8. 	With respect to claims 3 and 14, the combination of McDonald in view of Seo teaches all the subject matter above in claim 12.
Furthermore, Seo discloses wherein creating the digital signature includes creating the digital signature on a message being transferred based on an access to the server (¶¶ 0006-0012), 


9. 	With respect to claim 4, the combination of McDonald in view of Seo teaches all 
the subject matter above in claim 12.
Furthermore, McDonald discloses, wherein the trusted application being driven in the secure OS comprises instructions to: interlock with the application related to the block chain network to store a private key being used for cryptocurrency authentication in the memory being operated during the secure OS, and create the digitally signed message by creating the digital signature on the signature request message reflecting the stored private key by executing the trusted application being driven in the secure OS
 (¶¶ 0057-0059, 0138-0139).

10.	With respect to claim 5, the combination of McDonald in view of Seo teaches all 
the subject matter above in claim 4.
Furthermore, McDonald discloses wherein the application related to the block chain network comprises at least one of a wallet application (“a wallet application”, ¶¶ 0054-0055). a payment application, or a browser application, and the instructions, when executed, cause the at least one processor to control the electronic device to: 


11. 	With respect to claims 6 and 16, the combination of McDonald in view of Seo teaches all the subject matter above in claim 12.
Furthermore, McDonald discloses, wherein driving the block chain management software further comprises: creating a pair of a public key and a private key based on the block chain based on the processor of the electronic device creating a block chain account interlocking with the application related to the block chain network in the secure OS through the trusted application being driven in the secure OS (¶¶ 0055, 0057-0059) 
transferring the public key to a cryptocurrency wallet application to transfer the public key to the block chain network (¶¶ 0055, 0057-0059), and 
And Seo further disclose storing the private key in a memory operated during the secure OS (“...store in the certificate save area of the security OS”, ¶¶ 0071).

12. 	With respect to claim 7, the combination of McDonald in view of Seo teaches all 
the subject matter above in claim 1.
Furthermore, Seo discloses wherein the instructions, when executed, cause the at least one processor to control the electronic device to: operate the trusted application 

13. 	With respect to claims 8 and 15, the combination of McDonald in view of Seo teaches all the subject matter above in claim 12.
Furthermore, McDonald discloses, wherein the application related to the block chain network further comprises communication kit software for exchanging a message with the block chain management software, and driving the block chain management software further includes exchanging the message between the block chain management software and the communication kit software (¶¶ 0032, 0053, 0058-0059).

14. 	With respect to claim 17, the combination of McDonald in view of Seo teaches all the subject matter above in claim 12.
Furthermore, Seo discloses, wherein creating the digital signature on the signature request message includes creating the digital signature using a private key based on information on the user authentication input coinciding with user's personal information configured in the electronic device based on a public key and the private key being created based on the user's personal information (¶¶ 0105-0107) and 
And Furthermore, McDonald discloses including a block chain information (Fig. 9 “source address, Destination address”, item 910-912, ¶¶ 0022, 0133).

15. 	With respect to claims 9 and 18, the combination of McDonald in view of Seo teaches all the subject matter above in claim 12.
Furthermore, McDonald discloses, wherein receiving the signature request message corresponding to the block chain further comprises: requesting, by the electronic device, host information of a service using the block chain network or a block chain application program in the normal OS (¶¶ 0133), and transferring the block chain host information received from the block chain network to the secure OS through the block chain management software (¶¶ 0058-0059).

16. 	With respect to claims 10, 11, 19 and 20, the combination of McDonald in view of Seo teaches all the subject matter above in claim 12.
Furthermore, Seo discloses, wherein the user authentication request screen comprises at least one of the block chain network host information, a block chain message, or an authentication means object, and the authentication means object (“screen display”, ¶¶ 0076) includes at least one of a configured password authentication, fingerprint authentication, iris authentication, face authentication, pattern authentication, or input identification authentication (“PIN information”, ¶¶ 0010-0012, 0018-0019, 0076).


Conclusion
17.	The prior art made of record and not relied upon:
1)	(US 20180374094 A1) – Manoneet Kohli, Method and System for Indexing Consumer Enrollment using Blockchain - relates to the indexing of consumer enrollment using blockchain.
2)	(US 11200569 B1) – James et al., System, Method And Program Product For Making Payments Using Fiat-backed Digital Assets - relate to the use of stable value digital assets and/or fiat-backed digital assets as cryptocurrencies that can be linked to other digital assets using blockchain technology and/or through a peer-to-peer network.
3)	(US 20190116024 A1) – Wright et al., Implementing Logic Gate Functionality using a Blockchain – relates generally to distributed ledger (blockchain) technology. This may be any blockchain-related technology including, but not limited to, the Bitcoin Blockchain. Aspects of the invention relate also to the field of logic gates and combinatorial logic. The invention may be suited for use with a control system or process.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685